Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMET FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of polypeptide: Applicant is required to elect one species of polypeptide selected from SEQ ID NO: 2 and SEQ ID NO: 6.
Species of microorganism:  Applicant is required to elect one species of microorganism selected from Escherichia coli and Corynebacterium
Species of Formulae (1) and (2): Applicant is required to elect one R1 group for Formulae (1) and (2) selected from a hydrogen atom, a hydroxy group, a methoxy group, an amino group, a fluorine atom, a chlorine atom, a bromine atom, a iodine atom, a carboxy group, a methyl group, or an ethyl group, and a one R2 group for Formulae (1) and (2) selected from a hydrogen atom, a hydroxy group, a methoxy group, an amino group, a fluorine atom, a chlorine atom, a bromine atom, a iodine atom, a carboxy group, a methyl group, or an ethyl group.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-4 and 8-13.

The species lack unity of invention because even though the inventions of these groups require the technical feature of contacting a microorganism expressing a polypeptide having 4-hydroxybenzoate hydrolase activity with a 4-aminobenzoic acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Entsch et al. (Para-hydroxybenzoate hydroxylase containing 6-hydroxy-FAD is an effective enzyme with modified reaction mechanisms, J. Biol. Chem. 262 (1987): 6060-68) (see IDS).  
A polypeptide of SEQ ID NO: 2 or SEQ ID NO: 6 are two separate technical features recited in the alternative in claim 1.  As such, the only single technical feature recited in claim 1 is contacting a microorganism expressing a polypeptide having 4-hydroxybenzoate hydrolase activity with a 4-aminobenzoic acid.  Entsch et al., abstract, teach a p-hydroxybenzoate hydroxylase from Pseudomonas fluorescens that utilizes a FAD prosthetic group.  As shown in Table I of Entsch et al., such hydroxylase is contacted with para-aminobenzoic acid (pNH2B, i.e. 4-aminobenzoic acid) to form 3-hydroxy-4-aminobenzoate as a product.  Entsch et al. do not directly state that a microorganism expressing the 4-hydroxybenzoate hydroxylase is contacted with 4-aminobenzoic acid.  However, Entsch et al., page 6061, left column, states that the 4-hydroxybenzoate hydroxylase was purified from batch cultures of P. fluorescens grown on pOHB.  In view of Table I of Entsch et al. teaching that both pOHB and 4-aminobenozic acid are substrates for the described p-hydroxybenzoate hydroxylase, the ordinarily skilled artisan at the time of filing would have been motivated to substitute pOHB in the batch cultures of P. fluorescens with 4-aminobenzoic acid since both compounds are described as substrates for the p-hydroxybenzoate hydroxylase with high activity.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652